RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                    2    Sinistaj, et al. v.             Nos. 02-4026/4027/4028
        ELECTRONIC CITATION: 2004 FED App. 0210P (6th Cir.)                Ashcroft, et al.
                    File Name: 04a0210p.06
                                                                                           _________________
UNITED STATES COURT OF APPEALS                                                                   COUNSEL
                  FOR THE SIXTH CIRCUIT                               ARGUED: Richard A. Kulics, IMMIGRATION LAW
                    _________________                                 CENTER, Birmingham, Michigan, for Petitioners. Norah
                                                                      Ascoli Schwarz, UNITED STATES DEPARTMENT OF
 DJON SINISTAJ (02-4026);        X                                    JUSTICE, Washington, D.C., for Respondents. ON BRIEF:
 DRITA SINISTAJ (02-4027);        -                                   Richard A. Kulics, IMMIGRATION LAW CENTER,
 MARIJA SINISTAJ (02-4028),       -                                   Birmingham, Michigan, for Petitioners. Norah Ascoli
                                  -   Nos. 02-4026/                   Schwarz, Linda S. Wendtland, UNITED STATES
                    Petitioners, -    4027/4028                       DEPARTMENT OF JUSTICE, Washington, D.C., for
                                   >                                  Respondents.
                                  ,
            v.                    -                                                        _________________
                                  -
 JOHN ASHCROFT , Attorney         -                                                            OPINION
 General; IMMIGRATION AND         -                                                        _________________
 NATURALIZATION SERVICE,          -
                  Respondents. -                                        BOYCE F. MARTIN, JR., Circuit Judge. Djon Sinistaj
                                  -                                   petitions for review of a Board of Immigration Appeals
                                 N                                    decision denying his motion “to reopen or reconsider” a prior
        On Petition for Review of an Order of the                     decision by the Board. Mr. Sinistaj’s wife, Drita, and their
               Board of Immigration Appeals.                          daughter, Marija, are also petitioners in this case, but their
     Nos. A72 167 971; A72 167 972; A72 167 973.                      claims are entirely derivative of those of Mr. Sinistaj. For the
                                                                      reasons that follow, the petition for review is DENIED.
                     Argued: April 27, 2004
                                                                                                     I.
                Decided and Filed: July 7, 2004
                                                                         Djon, Drita and Marija Sinistaj are ethnic Albanians who
 Before: MARTIN and ROGERS, Circuit Judges; BELL,                     are citizens of Montenegro, a region in what was formerly the
               Chief District Judge.*                                 nation of Yugoslavia. The Sinistaj family entered the United
                                                                      States without inspection on March 31, 1994, and Mr. Sinistaj
                                                                      eventually filed an application for asylum. Two individuals
                                                                      allegedly “assisted” in the preparation of this application: Mr.
                                                                      Prenk Camaj, who apparently also goes by the name “Father
    *
                                                                      Frank,” and Ms. Elizabeth Muntean. According to Mr.
     The Honorable Robert Holmes Bell, Chief United States District   Sinistaj, Mr. Camaj and Ms. Muntean fraudulently “held
Judge for the Western District of Michigan, sitting by designation.

                                1
Nos. 02-4026/4027/4028                   Sinistaj, et al. v.   3    4    Sinistaj, et al. v.             Nos. 02-4026/4027/4028
                                          Ashcroft, et al.               Ashcroft, et al.

themselves out as being qualified to represent aliens before           Mr. Sinistaj appealed the immigration judge’s order,
the [Immigration and Naturalization Service] concerning             arguing that the problems with his credibility were due to
asylum and deportation matters” and erroneously advised him         faulty translation by the government translator. The Board of
to submit false and inconsistent information to the Service,        Immigration Appeals dismissed the appeal, and that dismissal
which he did.                                                       was not appealed. On September 21, 1998, however, Mr.
                                                                    Sinistaj filed with the Board a “motion to reopen or
  Mr. Sinistaj appeared before an asylum officer on                 reconsider” the Board’s prior decision. While the substance
August 31, 1995. He was notified the following month that           of that motion dealt primarily with the issue of reopening, it
his application had not been granted and that his case was          also stated that if “the Board finds that reopening in this case
being referred to an immigration judge. Deportation                 is inappropriate because the evidence should or could have
proceedings commenced soon afterward. On May 16, 1996,              been presented at the time of hearing, or that it was already
Mr. Sinistaj appeared before an immigration judge,                  part of the record, then we respectfully request that the
represented by Attorney Carl Weidman. He conceded                   [B]oard reconsider its decision to deny respondents [sic]
deportability but again requested asylum, as well as                appeal for the reasons stated and under the authority cited in
withholding of deportation and voluntary departure. On July         support of the Motion to Reopen.” The purported basis for
3, 1996, with the assistance of Attorney Weideman, Mr.              reopening the case was that the “fraudulent” conduct of the
Sinistaj filed a renewed application for asylum. The                “unscrupulous individuals”—i.e., Mr. Camaj and Ms.
immigration judge held a hearing that featured primarily Mr.        Muntean—caused Mr. Sinistaj to submit false and misleading
Sinistaj’s own testimony. His wife also testified, but the          information to the Service, which served to undermine his
immigration judge noted that Mr. Sinistaj interjected several       credibility in the eyes of the immigration judge and thereby
times in an apparent attempt to channel or direct her               prevented him from obtaining a fair hearing.                The
testimony—particularly after she began to contradict his            Immigration and Naturalization Service opposed the motion.
testimony concerning an incident in which he claims they
both were physically and verbally assaulted.                          On August 19, 2002, the Board issued a written per curiam
                                                                    order denying Mr. Sinistaj’s motion. The substance of the
  On March 3, 1997, at the conclusion of the hearing, the           Board’s order focused only upon the issue of reopening, and
immigration judge rendered an oral decision denying Mr.             did not explicitly analyze the issue of reconsideration. With
Sinistaj’s applications for asylum and withholding of               respect to the request for reopening, the order explained that
deportation. The immigration judge found that his testimony         such a request may be granted only when based upon material
was not credible and that his claims of persecution were            evidence that was unavailable at the prior hearing. The Board
unsupported by the evidence. The immigration judge granted          concluded that because “[t]he assertions made by the
voluntary departure as to Mr. Sinistaj’s wife and daughter, but     respondents were previously available” and the respondents
held that Mr. Sinistaj was statutorily ineligible for such relief   “had ample opportunity to pursue their claims against their
because he lied under oath to procure an immigration                former representatives on direct appeal,” reopening was
benefit—and that, in any event, voluntary departure would be        “precluded.” This timely appeal followed.
denied in the exercise of the immigration judge’s discretion
because of his false testimony and repeated attempts to direct
his wife’s testimony.
Nos. 02-4026/4027/4028                           Sinistaj, et al. v.       5    6    Sinistaj, et al. v.            Nos. 02-4026/4027/4028
                                                  Ashcroft, et al.                   Ashcroft, et al.

                                    II.                                         analyzing the issue of reconsideration. We find this argument
                                                                                unpersuasive as well.
                                    A.
                                                                                  Mr. Sinistaj filed one motion, styled a motion “to reopen or
   Mr. Sinistaj first contests the Board’s denial of his request                reconsider,” and the Board denied that motion. The fact that
for reopening, which we review for abuse of discretion. INS                     the Board did not explicitly analyze the issue of
v. Doherty, 502 U.S. 314, 322-23 (1992). “The decision to                       reconsideration is of no consequence – at least in this case,
grant or deny a motion to reopen or reconsider is within the                    where Mr. Sinistaj failed to comply with the requirements set
discretion of the Board,” and the Board may “deny a motion                      forth in the applicable regulations and, therefore, was not
to reopen even if the party moving has made out a prima facie                   entitled to reconsideration in any event.
case for relief.” 8 C.F.R. § 1003.2(a). “A motion to reopen
proceedings shall not be granted” unless it is based upon                         Pursuant to 8 C.F.R. § 1003.2(b), a motion for
evidence that “is material and was not available and could not                  reconsideration of a decision by the Board must “state the
have been discovered or presented at the former hearing . . . .”                reasons for the motion by specifying the errors of fact or law
Id. at § 1003.2(c)(1).                                                          in the prior Board decision,” and must be “supported by
                                                                                pertinent authority.” The reconsideration section of Mr.
  Mr. Sinistaj does not challenge the Board’s determination                     Sinistaj’s motion merely stated that “[i]f the Board finds that
that the evidence concerning Mr. Camaj and Ms. Muntean,                         reopening in this case is inappropriate because the evidence
which formed the basis of the request for reopening, was                        should or could have been presented at the time of hearing, or
available at the time of the former hearing. For that reason                    that it was already part of the record, then we respectfully
alone, the requirements for reopening have not been met. Id.                    request that the [B]oard reconsider its decision to deny
Thus, Mr. Sinistaj has failed to demonstrate entitlement to the                 respondents [sic] appeal for the reasons stated and under the
remedy of reopening, and the Board committed no abuse of                        authority cited in support of the Motion to Reopen.” But
discretion in so finding.1                                                      nowhere in the motion—in the reopening section or
                                                                                otherwise—was there any identification of “errors of fact or
                                     B.                                         law in the prior Board decision” that would warrant
                                                                                reconsideration. Id. The motion expounded upon the
  Mr. Sinistaj also challenges the fact that the Board denied                   problem of “unscrupulous individuals” “defrauding
his motion “to reopen or reconsider” without explicitly                         immigrants” and asserted that Mr. Camaj and Ms. Muntean
                                                                                were responsible for Mr. Sinistaj’s submission of false and
                                                                                inconsistent information to the Service, but it identified no
                                                                                factual or legal error committed by the Board. Indeed, the
    1                                                                           motion even conceded that the identified problems were “not
      Mr. Sinistaj argues that we should apply the do ctrine of equitab le
tolling to excuse his delay in presenting his argument concerning Mr.           due to the conduct of the Immigration Judge . . . .”
Camaj and M s. Muntea n, though he co ncedes that this Court has never
applied the do ctrine in this type of situatio n. M r. Sinistaj has failed to      Moreover, the only legal authority cited in the motion was
develop this argument in any coherent manner, and we can discern no             a string-cite of three cases that purportedly deal with notions
way in which the doctrine of equitable tolling co uld ap ply to entitle him
to reo pening of his case.
                                                                                of “due process” and “fundamental fairness,” but were not
Nos. 02-4026/4027/4028                  Sinistaj, et al. v.   7
                                         Ashcroft, et al.

cited for any proposition related to reconsideration and do not
reveal any error committed by the Board in this case. Thus,
the cases cited do not constitute “pertinent authority” within
the meaning of 8 C.F.R. § 1003.2(b).
  In short, because Mr. Sinistaj failed to meet the
requirements for reconsideration, the Board committed no
abuse of discretion in denying his motion. See, e.g., Nocon v.
INS, 789 F.2d 1028, 1033 (3d Cir. 1986) (holding that
because petitioners’ motion for reconsideration failed to “state
the reasons for reconsideration” or cite “pertinent case
precedent,” “the Board was justified in denying the motion on
this ground and cannot be said to have abused its
discretion.”).
  For these reasons, the petition for review of the Board’s
decision is DENIED.